Citation Nr: 1545222	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  11-01 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for service-connected right little finger loss of motion and osteoarthritis status post right hand burn injury, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1960 March 1966. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

When the case was previously before the Board in July 2015 it was remanded for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran failed to report for a VA examination, without good cause, scheduled during the pendency of this appeal, for the purpose of determining the current level of severity of his service-connected right little finger loss of motion and osteoarthritis status post right hand burn injury.


CONCLUSION OF LAW

The criteria for a compensable rating for service-connected right little finger loss of motion and osteoarthritis status post right hand burn injury have not been met.  38 C.F.R. § 3.655 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). 

As explained in detail below, the Board has denied the claim for a compensable rating for service-connected right little finger loss of motion and osteoarthritis status post right hand burn injury, to include on an extraschedular basis, on the basis that the Veteran failed, without good cause, to report to a VA examination necessary to decide the issue.  As such, the Board has determined that there is no legal entitlement to the claimed benefit as a matter of law.  See 38 C.F.R. § 3.655.  As the Board has denied the increased rating claim as a matter of law, the notice and assistance provisions of the VCAA are inapplicable because there is no reasonable possibility that any notice or assistance could aid in substantiating the claims.  See e.g., Mason v. Principi, 16 Vet. App. 129, 132 (2002); Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).

Legal Analysis

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

VA's regulations provide that, when entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, action shall be taken in accordance with paragraph (b) or (c) of this section as appropriate.  38 C.F.R. § 3.655(a).  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

In this case, the claim on appeal is not the original claim for compensation as contemplated by the operative VA regulations.  Rather, it is a claim for an increased rating that was filed in May 2010. 

Pursuant to the Board's July 2015 remand directive, the RO attempted to schedule the Veteran for a VA examination to determine the severity of the right little finger loss of motion and osteoarthritis status post right hand burn injury; however, the Veteran failed to report to the scheduled VA examination.  In fact, the Compensation and Pension Exam Inquiry reflects that the Veteran "refused exam."  

Although the record does not contain a letter to the Veteran informing him of the examination, there is nothing in the claims file to suggest that the Veteran did not receive notification of the examination.  Similarly, although the record does not contain a letter to the Veteran notifying him that failure to report to the scheduled VA examination would result in the denial of his claim, the July 2015 Board remand essentially provided that notification.   Importantly, the record does not contain any evidence of returned mail marked as undeliverable; and there is no statement from the Veteran indicating why he failed to report for his examination.  Moreover, the Veteran has not contended that he did not receive notification of the examination from VA.  In fact, as noted above, the evidence actually reflects that the Veteran refused the examination, which indicates that he was aware of/had actual knowledge of the scheduled examination, and actively chose not to attend.  Therefore, the Board finds no evidence that the Veteran did not receive notice of the examination and that the presumption of regularity of the administrative process has not been rebutted by clear and convincing evidence.  See Khyn v. Shinseki, 24 Vet. App. 228 (2011) (providing that the presumption of regularity applies to examinations).

Upon review of the record, to include the Virtual VA electronic claims file, the Board finds no indication, either by the Veteran or his representative, that an attempt has been made to reschedule or otherwise provide good cause for failure to confirm the VA examination appointment.  Therefore, the Board concludes that the Veteran has not shown good cause for his failure to report for the examination.  See 38 C.F.R. § 3.655.  A claimant is responsible for cooperating with VA in the development of his claim.  38 U.S.C.A. § 5107(a); Woods v. Gober, 14 Vet. App. 214, 224 (2000).

As stated above, VA regulations provide that, in a claim for increase, when entitlement cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination, or reexamination, the claim shall be denied.  See 38 C.F.R. § 3.655(a) and (b).  The Board finds that a VA examination is necessary to decide the claim for increase for the right little finger loss of motion and osteoarthritis status post right hand burn injury.  In this regard, there is insufficient medical evidence of record to adjudicate the Veteran's increased rating claim.  Current examination findings are necessary to assess the right little finger loss of motion and osteoarthritis status post right hand burn injury in order to determine whether it is more disabling than currently evaluated.  Notably, the July 2015 remand instructed that the Veteran should be scheduled for a VA compensation examination because an April 2006 VA examination conducted in connection with his claim for service connection reflected a finding of early contracture of the palmar fascia with fibrous band over the flexor tendon of the right little finger with some nodule formation, but it did not indicate whether such finding was related to the service-connected disability.  The remand also pointed out that a new examination was necessary because a July 2010 VA examination conducted in connection with the claim for an increased rating did not contain an opinion or findings as to whether the service-connected disability had any neurological manifestations.  The examination ordered on remand may have elicited information regarding a neurological component or the on the finding of early contracture of the palmar fascia with fibrous band over the flexor tendon of the right little finger with some nodule formation that may have supported the criteria for a higher rating. 

In sum, the Veteran's claim of entitlement to a compensable rating for right little finger loss of motion and osteoarthritis status post right hand burn injury is a claim for increase.  As the Veteran failed, without good cause, to report to the scheduled VA examination, and as entitlement to a higher or compensable rating for the service-connected disability, to include on an extraschedular basis, cannot be established without a current VA examination, the claim is denied.  38 C.F.R. § 3.655.


ORDER

Entitlement to a compensable rating for service-connected right little finger loss of motion and osteoarthritis status post right hand burn injury, to include on an extraschedular basis, is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


